DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to amendments filed on 01/31/2022.
In the application claims 1-13, 15-26 are pending. Claim 14 has been canceled.
Applicant’s arguments with respect to claims 1-13, 15-26 were fully considered; however, the arguments are moot in view of the new grounds of rejections. 

Claim Objections
Claim 16 is objected to because of the following informalities:  
Claim 16 recites, “at least one wireless control device.” Please change this to “the wireless control device.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-10, 12-19 22-24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ives-Halperin (US 20170076522 A1); hereinafter, Ives, and further in view of Miwa (US 2017/0352256 A1).
Consider claim 1, Ives teaches, a method for provisioning a wireless control device (Ives teaches, a “client device”, See figs. 15A-15B, ref. 1501, 1551, see ¶ [0308-0317]; “client devices can include a device at a fixed location and/or a mobile device”, ¶ [0303]) with an information element allowing to identify visually at least one unauthorized user (Ives teaches, “a display 1563, such as a touchscreen display, for presenting an identity challenge against the user possessing device 1509, such as to verify the user’s identity or otherwise prevent unauthorized access.” see ¶ [0315] and fig. 15B) in a restricted area, (Ives teaches, “used to monitor users entering a restricted location”, ¶ [0317]);
Ives teaches, the restricted area comprising a gateless control area being equipped with at least an image sensor [i.e. camera 1527] (Ives teaches, “an electronic client device may further comprise a camera for obtaining images of authorized users. Optionally, an electronic client device may further comprise an image-location matching engine that identifies an image of an authorized user associated with the physical location and, optionally, the time determined by the location-determination engine. Optionally, an electronic client device may further comprise an access-right determination engine that identifies a specification of a limited-access resource using the identifier associated with the electronic user device” See ¶ 0019. Ives teaches, “cameras stationed at traffic bottlenecks [...] or other entry or limited traffic flow points”, ¶ [0317], see also “geofencing”, ¶ [0300-0306, 320-321] and fig. 14. Also See ¶ 0219) and an electronic reader supporting a short range radio technology allowing to read data memorized into a wearable device (1509) carried by authorized users (1514), (Ives teaches, “the short-range wireless device is incorporated into user device 1509 as part of the manufacturing or assembly process. The short-range wireless device may, in real-time, be generated, modified, created, or otherwise assigned to authorized user 1514” See ¶ [0308]. Ives teaches, “in response to detecting a wireless signal from short-range transceiver 1505, user device 1509 may transmit a wireless signal 1519, which may include information stored within user device”, ¶ [0309], see fig. 15A-15B. Ives teaches, “user device 2221 may be a smartphone device, wristband device or other personal or wearable device, such as a smart watch.” See ¶ 0369.);

Ives teaches, the method comprising the steps of: providing by the image sensor (1527) a digital image of at least one user (1514) that is detected as passing through the gateless control area, (Ives teaches, “an electronic client device may further comprise a camera for obtaining images of authorized users. Optionally, an electronic client device may further comprise an image-location matching engine that identifies an image of an authorized user associated with the physical location and, optionally, the time determined by the location-determination engine.” See ¶ 0019. Ives teaches, “cameras stationed at traffic bottlenecks [...] or limited traffic flow points, can be used to monitor users entering a restricted location and obtain facial images of the users”, ¶ [0317], see fig. 15A-15B); 


Ives teaches, if the user detected as passing through the gateless control area carries one of said wearable devices carried by authorized users, Ives teaches, “in response to detecting a wireless signal from short-range transceiver 1505, user device 1509 may transmit a wireless signal 1519, which may include information stored within user device 1509, such as a device identifier, or other device or user information. Upon initial configuration, client device 1501 may use the device identifier included in wireless signal 1519 to associate the user device 1509 with the user 1514 or a user account stored in account data store 1523… retrieve other information associated with the user 1514, such as an access-enabling code, a biometric credential, etc.” See ¶ 00309. Ives teaches, “a biometric credential refers to a piece of identifying information about a user that is representative of a physical, biophysical or biological characteristic of the user. Exemplary biometric credentials include, but are not limited to, fingerprints, palm prints, retinal scans, iris scans, facial images” See ¶ [0310].

Ives teaches, extracting from the provided digital image of the detected user a first face detection dataset, (i.e. facial image) (Ives teaches, “facial biometric credentials” and “comparison of biometric credentials by a computer”, see e.g. ¶ [0017], Ives teaches, “[v]arious techniques are contemplated for splitting an access-enabling code or a biometric credential into two parts including extracting portions of a digital data file representing the access-enabling code or the biometric credential and storing the extracted or unextracted portions with the user, with the remaining or full information held by the client device or client system until access to the resource is needed.” See ¶ 0371); 

Ives teaches, providing by the electronic reader a second face detection dataset (i.e. device identifier of user device 1509, or user’s account, or an access-enabling code) memorized in a wearable device carried by said detected user, (Ives teaches, “Client device 1501 may store the obtained biometric credential, here a facial image, in biometric credential data store 1531, and may facilitate creation of an association between the facial image of the authorized user 1514 with the device identifier of user device 1509 or user’s account, an access-enabling code, etc.” See ¶ 00311.  Ives teaches, “biometric credentials [...] stored by an electronic user device”, ¶ [0016]; “electronic client devices may be useful for querying electronic user devices for electronic copies of biometric credentials”, ¶ [0017]); 

Ives teaches, applying facial recognition (130) over the first and second face detection datasets (Ives teaches, “facial biometric credentials” and “comparison of biometric credentials by a computer”, see e.g. ¶ [(0017]. Ives teaches, “at least part of the code is determined based on or is thereafter associated with an identifier of a user, a biometric credential, user device information, a resource specification and/or an access right characteristic.” See ¶ 0166.) in order to determine if the user associated to the first face detection dataset is the same as the one associated to the second face detection dataset, (Ives teaches, “a responsive signal can indicate whether the biometric credential is valid and/or whether a user has passed an identity challenge”, ¶ [0139]; “biometric signatures of users, which can be challenged or verified by comparing the stored biometric data against new biometric data obtained in real-time from a user. Useful biometric data includes, but is not limited to, fingerprints, iris scans, facial images”, ¶ [0147]), the detected user being identified as authorized in that case and identified as unauthorized otherwise, (Ives teaches, “a user can be compared with biometric information stored on the user device, such as in an identity challenge, to confirm that the user in possession of the user device is the authorized user associated with the biometric information stored on the device and that the device has not been lost, stolen or otherwise provided to an unauthorized user.” See ¶ 0341); 

Ives teaches, identifying the user detected as passing through the gateless control area as unauthorized if the user associated to the first face detection dataset is not the same as the one associated to the second face detection dataset; Ives teaches, “If it is determined that the correspondence between the user and the received biometric credential is insufficient, the user is not verified. At block 2040, the client device may display a dissimilarity status, such as an alert that the identity challenge has not been passed.” See ¶ 0353.
Ives teaches, sending to the wireless control device (1563) the message comprising one or several information items adapted to ease the visual identification of the unauthorized user, (Ives teaches, “a responsive signal can indicate whether the biometric credential is valid and/or whether a user has passed an identity challenge”, ¶ [0139]; Ives teaches, “Client device 1551 further includes a display 1563, such as a touchscreen display, for resenting an identity challenge against the user possessing device 1509, such as to verify the user’s identity or otherwise prevent unauthorized access… image may be displayed on display 1563 of user device, and a client agent may verify that the user’s appearance matches that shown on the display”, ¶ [0315], see also fig. 15A-15B).

It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the embodiment of the steps shown in Fig. 9, Fig. 12 and Fig. 17, in an effort to selectively granting of resource access to authorized users based on short-range communication exchanges as shown in Fig. 9, and presenting corresponding stimuli on user and client agent devices as shown in Fig. 12, and further obtaining biometric credentials based on user device location and device identifier, in an effort to provide a secure entry to a restricted area. 

With respect to, if the user detected as passing through the gateless control area does not carry one of said wearable devices carried by authorized users, identifying the user detected as passing through the gateless control area as unauthorized, in an analogous art, Miwa teaches, “system … to allow an employee to rush to an event point where a case has occurred in a surveillance target area” See ¶ 0020. “the control unit 110 determines, based on the video shot by the monitoring camera 11 in a surveillance target area such as a back facility being a staff-only area including a truck yard where unauthorized entry is prohibited, whether a person, vehicle driver, or vehicle has entered the surveillance target area” See ¶ 154. Miwa teaches, “determination function 
With respect to, if the user detected as passing through the gateless control area is identified as unauthorize; preparing a message comprising one or several information items adapted to ease the visual identification of the user detected as passing through the gateless control area, “In the case of a determination to be a suspicious person in the above-described step S32, in step S33, the control unit 110 acquires positional information of an employee who approached the suspicious person from the position determination unit 113” See ¶ 0168. Miwa teaches, “the transmission control unit 116 of the control unit 110 transmits information regarding the suspicious person to an employee close to the position of the suspicious person. For example, the transmission control unit 116 transmits a sound/a moving image/positional information of the suspicious person (information of a back facility layout having marking thereon) by e-mail.” See ¶ 0171. Miwa teaches, “if the suspicious person distances himself/herself from the position of the close mobile terminal device 30 by a predetermined distance, the information regarding the suspicious person may be transmitted to another mobile terminal device 30.” See ¶ 172.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the invention of Ives-Miwa and design the system to invoke an alert 

Consider claim 2, the method according to claim 1, comprising the step of receiving data allowing the localization of wireless control device, (Ives teaches, “at blocks 1210a and 1210b, the user device and client agent device identify a current location. The location can include an intra-venue location and/or functional location” See Ives, ¶ [0290-0291], [803-304] and figs. 12 and 16).
	
Consider claim 3, the method according to claim 1, comprising the steps of: providing by the electronic reader access rights data contained into at least a wearable device carried by at least a detected user, (Ives teaches, “the devices determine whether an access-enabling code associated with the user device (e.g., and a particular resource) corresponds to the location.” See ¶ 0292); based on the provided access rights data, identifying users as unauthorized if the provided access rights data does not allow a detected user to enter into the restricted area, (Ives teaches, “it can be determined whether the access-enabling code reflects, includes or is associated with an identifier of a section or zone associated with the location. The images can then be generated, at blocks 1225a-1225b, based on a result of this evaluation and presented, at blocks 1230a-1230b” see Ives, ¶ [0290-0292] and fig. 12)

Consider claim 4, the method according to claim 1, wherein Ultra-wideband (UWB) is used as the short range technology for the electronic reader and the wearable device to communicate, (Ives teaches, “User Device B 130, which may be operated by User B 125, may include a user device which is located at a stadium or concert hall during an event. User Device B 130 may directly interact with a client device (e.g., client agent device 170, client register 160 or client point device 165), which is also located at the stadium or concert hall during the event… User Device B 130 may communicate with the client agent device 170 over a short-range communication channel 190, such as Bluetooth or Bluetooth Low Energy channel, Near Field Communication (NFC), Wi-Fi, RFID…”; Ives teaches, “User Device A 110 can be configured to transmit and/or receive signals from other devices or systems (e.g., over one or more networks, such as network(s) 155). These signals can include wireless signals, and accordingly User Device A 110 can include one or more wireless modules 750 configured to appropriately facilitate transmission or receipt of wireless signals of a particular type. Wireless modules 750 can include a Wi-Fi module 752, Bluetooth module 754, near-field communication (NFC) module 756.” ¶ 0207; Ives teaches, “User device 1509 is illustrated as a wristband including a short-range wireless device, such as a BLE device, a radio frequency identifier device or a near field communication device.” See ¶ 0308; and see ¶ [0128-0130]). 

information element representative of said localization data, and send this information element to the wireless control device, (Ives teaches, “evaluation engine 816 can coordinate an evaluation of an access right. The evaluation can include, for example, determining whether access right parameter(s) pertain to particulars (e.g., a current time, a current location of an evaluating device or of the user device, and/or a particular resource).” See ¶ 0234. Ives teaches, “[a] location engine 818 can determine the current location of a device (e.g., of a user device). The location can be identified, for example, as geographic coordinates, an address, proximity to a device, proximity to a resource location, proximity to a part of a resource location (entrance, exit, gate, etc.), an indication as to whether the device is at a resource location and/or an identification of a part of a resource location that the device is at.” See ¶ 024. see Ives, ¶ [0318-0326] and fig. 14, 16).


Consider claim 8, the method according to claim 1, comprising the step of receiving and analysing the digital image captured by the image sensor in order to detect the presence of the one or several users that are passing through the gateless control system, (Ives teaches, “The method may further comprise analyzing a specific image represented by the image data set 800 to determine 860 a specific personal identity to associate with the specific image and the specific mobile device. The method may further comprise determining 870 that the subject to be tracked corresponds to the specific personal identify.”  See ¶ 0121. Ives teaches, “system may be used to provide improved resolution for correlating videometric signatures to the associated wireless identifiers for cases in which multiple subjects (e.g., pedestrians or vehicles) pass abreast or side by side through the vicinity of interest.” See ¶ 0083 see Ives, ¶ [0320-0321]).

Consider claim 9, the method according to claim 1, wherein one information item that is transmitted to the wireless control device (See Ives, fig. 15B, ref. 1563),  is a picture having the format of a photo ID extracted from the one that has been captured by the image sensor (1527), (Ives teaches, “Client device 1501 may further include or be in data communication with one or more biometric capture devices. As illustrated, client device 1501 is in communication with a camera 1527, which may be used to obtain a facial image of authorized user 1514.” See ¶ 0311. See Ives, Fig. 15 A and ¶ [0315])

Consider claim 10, the method according to claim 1, wherein one information item that is transmitted to the wireless control device is adapted to allow a control officer to recognize the outer appearance of an unauthorized user, Ives teaches, “[c]lient device 1551 further includes a display 1563, such as a touchscreen display, for presenting an identity challenge against the user possessing device 1509, such as to verify the user's identity or otherwise prevent unauthorized access. Client device 1551 may query biometric credential data store 1531 using the device identifier of user device 1509 to obtain the stored facial image of authorized user 1514. The retrieved image may be displayed on display 1563 of user device, and a client agent may verify that the user's appearance matches that shown on the display.” See ¶ 0315.

Consider claim 12, the method according to claim 1, wherein the restricted area is composed of at least two sub-areas, (Ives teaches, “intra-venue location”, “section”, “zone”, see Ives, ¶ [0290-0292]) one or several information elements associated to a given unauthorized user being transmitted to a wireless control device present in the sub-area, (Ives teaches, “stimulus presentation [...] delayed until user near the agent”; “location of user device may be approximated to be a location of one of the client devices [...] geographic coordinates, a section identifier, an intra-venue location or a location relative to one or more client devices or position features”, see ¶ [0299-0304] and fig. 12 and 14) where said associated unauthorized user is localized, Ives teaches, “a location-determination engine that: detects one or more wireless signals having been transmitted over a short-range connection by an electronic user device and having been received by a plurality of the one or more transceivers, such as one or more wireless signals that include an identifier associated with the electronic user device; determines a physical location of the electronic user device based on detection of the one or more wireless signals.” See ¶ 0019. Anderson teaches, “In some embodiments, such systems may be combined to provide seamless or uninterrupted location, tracking, and surveillance services.” See ¶ 0011 and [0120].

information element allowing to identify visually at least one unauthorized user in a restricted area, the restricted area comprising a gateless control area being equipped with at least an image sensor and an electronic reader supporting a short range radio technology allowing to read data memorized into wearable devices carried by authorized users, comprising means for carrying out the steps of a method comprising the steps: 
providing by the image sensor a digital image of at least one user that is detected as passing through the gateless control area; 
if the user detected as passing through the gateless control area carries one of said wearable devices carried by authorized users; 
extracting from the provided digital image of the detected user a first face detection dataset; 
providing by the electronic reader a second face detection dataset memorized in a wearable device carried by said detected user; 
applying facial recognition over the first and second face detection datasets in order to determine if the user associated to the first face detection dataset is the same as the one associated to the second face detection dataset, the detected user being identified as authorized in that case; 
identifying the user detected as passing through the gateless control area as unauthorized if the user associated to the first face detection dataset is not the same as the one associated to the second face detection dataset;

if the user detected as passing through the gateless control area is identified as unauthorized: preparing a message comprising one or several information items adapted to ease the visual identification of the user detected as passing through the gateless control area
sending to a wireless control device a message comprising an information item adapted to ease the visual identification of an unauthorized user, (See rejection of claim 1, and Ives ¶ 0187 and 0425, Miwa ¶ 0154-0155, 0168-0172).

Consider claim 15, a non-transitory computer-readable storage medium comprising instructions which, when executed by a computer, cause the computer to carry out the steps of a method comprising the steps of claim 1, See rejection of claim 1 and Ives ¶ 0187 and 0425. Ives teaches, “it will be appreciated that a storage medium (e.g., using magnetic storage media, flash memory, other semiconductor memory (e.g., DRAM, SRAM), or any other non-transitory storage medium, or a combination of media, and can include volatile and/or non-volatile media) can be used to store program code for each of one or more of the components, modules and/or engines depicted in FIGS. 4 and 5 and/or to store any or all data stores depicted in FIG. 4 or described with reference to FIGS. 4 and/or 5. Any device or system disclosed herein can include a processing subsystem for executing the code. The processing system can be implemented as one or more integrated circuits, e.g., one or more single- See ¶ 0187. Ives teaches, “embodiments can be implemented by hardware, software, scripting languages, firmware, middleware, microcode, hardware description languages, and/or any combination thereof. When implemented in software, firmware, middleware, scripting language, and/or microcode, the program code or code segments to perform the necessary tasks can be stored in a machine readable medium such as a storage medium. A code segment or machine-executable instruction can represent a procedure, a function, a subprogram, a program, a routine, a subroutine, a module, a software package, a script, a class, or any combination of instructions, data structures, and/or program statements. A code segment can be coupled to another code segment or a hardware circuit by passing and/or receiving information, data, arguments, parameters, and/or memory contents. Information, arguments, parameters, data, etc. can be passed, forwarded, or transmitted via any suitable means including memory sharing, message passing, ticket passing, network transmission, etc.” See ¶ 0425.


Consider claim 16, the data processing system according to claim 13, comprising the step of receiving data allowing the localization of at least one wireless control device, See rejection of claim 2.

Consider claim 17, the data processing system according to claim 13, comprising the steps of: providing by the electronic reader access rights data contained into at least a wearable device carried by at least a detected user; based on the provided access See rejection of claim 3.

Consider claim 18, the data processing system according to claim 13, wherein Ultra-wideband (UWB) is used as the short range technology for the electronic reader and the wearable device to communicate, See rejection of claim 4.

Consider claim 19, the data processing system according to claim 13, comprising the steps of receiving data allowing to localize the unauthorized user, generate an information element representative of said localization data, and send this information element to the wireless control device, See rejection of claim 5.

Consider claim 22, the data processing system according to claim 13, comprising the step of receiving and analysing the digital image captured by the image sensor in order to detect the presence of the one or several users that are passing through the gateless control system, See rejection of claim 8.

Consider claim 23, the data processing system according to claim 13, wherein one information item that is transmitted to the wireless control device is a picture having the format of a photo ID extracted from the one that has been captured by the image sensor, See rejection of claim 9.

See rejection of claim 10.

Consider claim 26, the data processing system according to claim 13, wherein the restricted area is composed of at least two sub-areas, one or several information elements associated to a given unauthorized user being transmitted to a wireless control device present in the sub-area where said associated unauthorized user is localized, See rejection of claim 12.

Claims 6, 7, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ives (US 20170076522 A1), in view of Miwa (US 2017/0352256 A1), and further in view of Anderson (US 2011/0134240 A1).
Consider claim 6, the method according to claim 1, wherein the first and second detection datasets correspond to a predefined set of facial features, in an analogous art Anderson teaches, “[a] facial recognition system may automatically identify a subject from a digital image or a video frame from a video source. In some embodiments, selected facial features from the image and a facial database may be compared. Some facial recognition algorithms may identify faces by extracting features from an image of the subject's face. For example, a facial recognition algorithm may analyze the relative position, size, and/or shape of the eyes, nose, cheekbones, and jaw. The extracted features may then be used to search for other images with matching features. In other (see ANDERSON, ¶ [0030])
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the invention of Ives-Miwa, and further allow facial recognition to “selected facial features from the image and a facial database may be compared” as suggested by Anderson, in an effort to make an accurate biometric match and eliminate possible false positives. 

Consider claim 7, the method according to claim 6, wherein the second face detection dataset is memorised securely into the wearable device, (see IVES, ¶ [0012]) Ives teaches, “in response to detecting a wireless signal from short-range transceiver 1505, user device 1509 may transmit a wireless signal 1519, which may include information stored within user device”, ¶ [0309], see fig. 15A-15B. Ives teaches, “biometric credentials [...] stored by an electronic user device”, ¶ [0016]; “electronic client devices may be useful for querying electronic user devices for electronic copies of biometric credentials”, ¶ [0017]. Ives teaches, “user device 2221 may be a smartphone device, wristband device or other personal or wearable device, such as a smart watch.” See ¶ 0369. Anderson teaches, “[t]he subject may carry an RFID tag associated with the wireless communications device. Alternatively, the subject may carry or wear an article that includes an RFID tag.” See ¶ 0041.

Consider claim 20, the data processing system according to claim 13, wherein the first and second detection datasets correspond to a predefined set of facial features, See rejection of claim 6.

Consider claim 21, the data processing system according to claim 20, wherein the second face detection dataset is memorised securely into the wearable device, See rejection of claim 7. 

Claims 11 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ives (US 20170076522 A1), in view of Miwa (US 2017/0352256 A1), and further in view of Peterson (US 2016/0154394 A1).
Consider claim 11, the method according to claim 1, comprising the step of formatting a control report such that the information items related to a plurality of unauthorized users are transmitted in a single message to the wireless control device, in an analogous art, Peterson teaches, “the information from the network 150 in response to the collected measurement reports sent earlier in the block 303. In one embodiment, the information may include the list of proximate modules, field devices or control loops that are assigned to the identified control area, although this data may not be necessary. The information may also include a list of outstanding alarms and alerts that the operator may acknowledge or otherwise process… a complete list of devices (See e.g. PETERSON, ¶ [0062]).
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the invention of Ives-Miwa and generate one report that can provide all accumulated alerts in one message and have the “information may also include a list of outstanding alarms and alerts that the operator may acknowledge or otherwise process… sent to the portable device 180 at the same time” in an effort for operator to know all possible alerts so the operator can take appropriate actions. 

Consider claim 25, the data processing system according to claim 13, comprising the step of formatting a control report such that the information items related to a plurality of unauthorized users are transmitted in a single message to the wireless control device, See rejection of claim 11.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S KHAN whose telephone number is (571)270-5146.  The examiner can normally be reached on 9:00 am to 6:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A. Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OMER S KHAN/Primary Examiner, Art Unit 2683